Exhibit 10.45

FOX VIDEO LIMITED

2011 SHARE INCENTIVE PLAN

 

1. Purposes of this Plan

This 2011 Share Incentive Plan (this “Plan”) is intended to provide incentives:
(a) to the directors, officers, employees, consultants and advisors of Fox Video
Limited, a company incorporated under the laws of the Cayman Islands (the
“Company”), and any present or future parents or subsidiaries or variable
interest entities (“VIEs”) of the Company by providing them with opportunities
to (i) acquire Ordinary Shares of the Company pursuant to options (“Options”)
granted hereunder, (ii) to receive Restricted Share Unit awards (“RSU”), and
(iii) to make direct purchases of Ordinary Shares of the Company, subject to
vesting (“Restricted Shares”). In addition to Options, RSUs, and Restricted
Shares, other Awards involving Ordinary Shares and other Awards that are valued
in whole or in part by reference to, or are otherwise based upon or settled in,
Ordinary Shares, including (without limitation) unrestricted Shares, performance
units, share appreciation rights, dividend equivalents, and convertible
debentures, may be granted or sold under this Plan.

 

2. Definitions

“Applicable Laws” means laws of the Company’s jurisdictions of incorporation and
operation and requirements relating to the granting or sale of equity incentives
and the administration of equity share incentive plans under the laws of any
country or other jurisdiction where Awards are issued or sold under this Plan,
and under the rules of any securities exchange on which the Ordinary Shares are
listed.

“Award” means an Option, RSU, Restricted Share, or other share-based award or
right granted or sold pursuant to the terms of this Plan.

“Award Agreement” means a written or electronic document or agreement setting
forth the terms and conditions of a specific Award.

“Board” means the Board of Directors of the Company.

“Compensation Committee” means the full Board or a Compensation Committee
appointed by the Board, which Compensation Committee will be constituted to
comply with Applicable Laws and which will administer this Plan in accordance
with Section 4 below.

“Company” means Fox Video Limited, a company incorporated under the laws of the
Cayman Islands.

“Consultant” means any person who is engaged by the Company or any Parent or
Subsidiary or VIE to render consulting or advisory services to such entity, but
is not an employee of the Company or any Parent or Subsidiary or VIE.

“Director” means a member of the Board.

“Disability” means any total and permanent disability which prevents a Service
Provider from continuing in such capacity.

“Employee” means any person employed by the Company or any Parent or Subsidiary
or VIE of the Company. A person will not cease to be an Employee solely by
virtue of also being a Director of the Company. A Service Provider will not
cease to be an Employee in the case of:

(i) any leave of absence approved by the Company; or



--------------------------------------------------------------------------------

(ii) transfers between locations of the Company or between the Company, any
Parent, any Subsidiary, any VIE, or any successor to the Company or any Parent,
Subsidiary, or VIE.

“Exchange” means NASDAQ, the New York Stock Exchange or any other
internationally recognized stock exchange of similar prestige and liquidity.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended and in
effect on any given date.

“Fair Market Value” as of any given date means, unless otherwise defined in an
Award Agreement, if the Ordinary Shares are listed on an Exchange, the closing
price for the Ordinary Shares on such exchange, or if Shares were not traded on
such exchange on such given date, then on the next preceding date on which
Shares were traded, all as reported in The Wall Street Journal or such other
resource as the Compensation Committee deems reliable. If the Ordinary Shares
are listed on an Exchange, in the event that an Award is granted on any given
date prior to the time that trading has ended on the applicable exchange on such
date, Fair Market Value may be determined as of the date preceding such grant.
If the Ordinary Shares are not listed on an Exchange, Fair Market Value shall be
determined by the Compensation Committee in its good faith discretion, using
such methods of appraisal and valuation as it deems appropriate, including
without limitation the Fair Market Value of any class of Ordinary Shares of the
Company, with economic rights comparable to those of the applicable class, that
is listed on an Exchange.

“Holder” means the holder of an outstanding Award granted or issued under
this Plan.

“Memorandum and Articles of Association” means the Amended Memorandum and
Articles of Association of the Company, as amended and effective from time to
time.

“Option” means an option granted pursuant to this Plan to purchase Ordinary
Shares.

“Ordinary Share” means an Ordinary Share in the capital of the Company, having
the rights, restrictions, privileges and preferences set forth in the Memorandum
and Articles of Association of the Company.

“Outside Director” means a member of the Board who is not an Employee or
Consultant.

“Parent” means any entity which holds directly or indirectly more than fifty
percent of the voting equity of the Company.

“Plan” means this 2011 Share Incentive Plan, as amended from time to time.

“Restricted Share” means an Ordinary Share issued subject to forfeiture or
repurchase by the Company until vested.

“Restricted Share Unit” or “RSU” means a grant of a hypothetical number of
Ordinary Shares, to be settled upon vesting in either Ordinary Shares or cash,
as determined by the Compensation Committee.

“Service Provider” means an Employee, Director, or Consultant.

“Share” means an Ordinary Share.

“Subsidiary” means any entity in which the Company holds directly or indirectly
more than fifty percent of the voting equity.

“Tax Law” means the relevant tax legislation of an applicable jurisdiction, as
amended from time to time and in effect on any given date.

 

2



--------------------------------------------------------------------------------

“Underlying Shares” means the Ordinary Shares subject to Options or issuable
upon vesting and settlement of RSUs.

“U.S. GAAP” means generally accepted accounting principles in the United States
as in effect from time to time.

“U.S. Incentive Stock Options” means Options intended to qualify as incentive
stock options within the meaning of Section 422 of the U.S. Internal Revenue
Code.

“U.S. Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, as
amended from time to time and in effect on any given date.

“U.S. Non-Qualified Stock Option” means an Option not intended to qualify as a
U.S. Incentive Stock Option.

“VIE” of the Company means any entity that controls, is controlled by, or is
under common control with the Company and is deemed to be a variable interest
entity consolidated with the Company for purposes of U.S. GAAP. As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.

Except where otherwise indicated by the context, the masculine gender will
include the feminine gender, and the definition of any term herein in the
singular also will include the plural.

 

3. Shares Subject to this Plan

 

  (a) Number of Shares Available

Subject to the provisions of Section 3(b) and Section 10 of this Plan, the
maximum number of Ordinary Shares that may be subject to Awards granted and sold
under this Plan is 25,000,000. At all times during the term of this Plan and
while any Awards are outstanding, the Company will retain as authorized and
unissued Ordinary Shares at least the number of Shares from time to time
required under the provisions of this Plan, or otherwise assure itself of its
ability to perform its obligations hereunder.

 

  (b) Treatment of Expired, Unvested Shares

If an Award expires or terminates for any reason or becomes unexercisable
without having been exercised or settled in full, the unissued Shares that were
subject thereto will become available for future grant, issuance or sale under
this Plan. Shares that have actually been issued under this Plan will not be
returned to this Plan and will not become available for future distribution
under this Plan, except that if Restricted Shares are repurchased by the Company
at their original purchase price and cancelled, such Shares will become
available for future grant or issuance under this Plan.

 

4. Administration of this Plan

 

  (a) Compensation Committee

This Plan will be administered by the Compensation Committee. If the Company has
any class of equity security registered under Section 12 of the Exchange Act,
and the Company is not a “foreign private issuer” as that term is defined in
Rule 3b-4 under the Exchange Act, with the result that the Company’s executive
officers and directors become subject to Section 16 of the Exchange Act, this
Plan generally will be administered so as to cause transactions in securities
issued or to be issued under this Plan to be afforded the exemptions from
Section 16(b) of the Exchange Act provided by Rule 16b-3 under the Exchange Act
or any similar successor statute or rules.

 

3



--------------------------------------------------------------------------------

  (b) Powers of the Compensation Committee

Subject to the provisions of this Plan and, in the case of the Compensation
Committee, the specific duties delegated by the Board to the Compensation
Committee, and subject to the approval of any relevant authorities, the
Compensation Committee will have the authority in its discretion:

(i) to determine the Fair Market Value;

(ii) to determine the types of Awards to be granted.

(iii) to select the Service Providers to whom Awards may from time to time
be made;

(iv) to determine the number of Shares or RSUs to be covered by each Award
granted;

(v) to approve forms of Award Agreement;

(vi) to determine the terms and conditions of any Award, including whether the
vesting of Awards will be time-based, performance-based, milestone-based, or
otherwise. Such terms and conditions include, but are not limited to, the
exercise price, the time or times when Options may be exercised, RSUs may be
vested or Restricted Shares may no longer be subject to repurchase by the
Company, or Options, RSUs or Restricted Shares may be forfeited (which in each
case may be based on performance criteria), any vesting acceleration or waiver
of restrictions, and any restriction or limitation regarding any Award or Shares
relating thereto, based in each case on such factors as the Compensation
Committee may determine; provided, that in no event may any Option or comparable
Award granted under this Plan be amended, other than pursuant to Section 10, to
decrease the exercise price thereof or otherwise be subject to any action that
would be treated, for accounting purposes, as a “repricing” of such Option,
unless such amendment, cancellation, or action is approved by the Company’s
shareholders;

(vii) to determine whether and under what circumstances an RSU may be settled in
cash instead of Ordinary Shares;

(viii) to prescribe and amend provisions relating to this Plan, including
provisions relating to sub-plans established for the purpose of qualifying for
preferred tax treatment under applicable Tax Law;

(ix) to allow holders of Options or other Awards to satisfy withholding tax
obligations by electing to have the Company withhold from the Shares to be
issued upon exercise of an Option or other Award that number of Shares having a
Fair Market Value equal to the amount required to be withheld. The Fair Market
Value of the Shares to be withheld will be determined on the date that the
amount of tax to be withheld is to be determined. All elections by Holders to
have Shares withheld for this purpose will be made in such form and under such
conditions as the Compensation Committee may deem necessary or advisable; and

(x) to construe and interpret the terms of this Plan and Awards granted pursuant
to this Plan.

 

  (c) Effect of Compensation Committee’s Decisions

All decisions, determinations and interpretations of the Compensation Committee
under this Plan will be final and binding on all recipients and, if applicable,
transferees of Awards under this Plan.

 

4



--------------------------------------------------------------------------------

5. Eligibility

 

  (a) Service Providers

Awards may be granted to Service Providers; provided, however, that U.S.
Incentive Stock Options may be granted only to Employees of the Company, a
Parent, a Subsidiary or a VIE and generally will be granted only to persons who
are, or are expected to be, subject to tax on income under the U.S. Internal
Revenue Code.

 

  (b) No Right to Continued Employment

Neither this Plan nor any Award will confer upon any recipient or other holder
of an Award any right with respect to continuing such recipient’s or holder’s
relationship as a Service Provider with the Company, nor will it interfere in
any way with his or her right or the Company’s right to terminate such
relationship at any time, with or without cause.

 

6. Term of Options and RSUs

The term of each Option, RSU or other Award will be stated in the Award
Agreement. Notwithstanding the foregoing, with respect to U.S. Incentive Stock
Options the term will be no more than ten (10) years from the date of grant
thereof and with respect to U.S. Incentive Stock Options granted to a Holder
who, at the time the Option is granted, owns shares representing more than ten
percent of the voting power of all classes of shares of the Company or any
Parent or Subsidiary or VIE, the term of such U.S. Incentive Stock Option will
be five (5) years from the date of grant thereof or such shorter term as may be
provided in the Award Agreement.

 

7. Option Exercise Price, Restricted Share Purchase Price, and Form of
Consideration

 

  (a) Exercise Price of Options and Purchase Price of Restricted Shares

The exercise price for Shares to be issued upon exercise of an Option and the
purchase price of Restricted Shares will be such price as is determined by the
Compensation Committee, provided that with respect to a U.S. Incentive Stock
Option, the exercise price for Shares to be issued upon exercise of such option
will not be less than the Fair Market Value on the date of grant. With respect
to a U.S. Incentive Stock Option granted to an person who, at the time the U.S.
Incentive Stock Option is granted, owns shares representing more than ten
percent of the voting power of all classes of shares of the Company or any
Parent or Subsidiary, the per Share exercise price will not be less than one
hundred ten percent (110%) of the Fair Market Value per Share on the date
of grant.

 

  (b) Form of Consideration

The consideration to be paid for Shares to be issued upon exercise of an Option
and for Restricted Shares, including the method of payment, will be determined
by the Compensation Committee. Such consideration may consist of:

(i) cash,

(ii) check payable to the order of the Company,

(iii) promissory note; provided, however, that consideration in the form of a
promissory note will not be acceptable if it would constitute a personal loan to
an executive officer or director of the Company prohibited by Section 402 of the
U.S. Sarbanes-Oxley Act of 2002,

(iv) other Shares which (x) have been owned by the grantee for more than six
(6) months on the date of surrender, and (y) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which such Option is exercised or the aggregate purchase price of Restricted
Shares being purchased,

 

5



--------------------------------------------------------------------------------

(v) consideration received by the Company for the exercise of Options under a
cashless exercise program implemented or approved by the Company in connection
with this Plan, or

(vi) any combination of the foregoing methods of payment.

In making its determination as to the type of consideration to accept, the
Compensation Committee will consider if acceptance of such consideration may be
reasonably expected to benefit the Company.

 

8. Vesting of Awards

 

  (a) Vesting Generally

Any Options granted hereunder will become vested and exercisable, any RSUs
granted hereunder will vest and be settled, and any Restricted Shares issued
hereunder will vest and no longer be subject to forfeiture, according to the
terms hereof at such times and under such conditions as determined by the
Compensation Committee and set forth in the Award Agreement. Except in the case
of an Award granted to Outside Directors and Consultants, unless the
Compensation Committee determines otherwise as set forth in the Award Agreement,
Options will vest and become exercisable, RSUs will vest and be settled,
Restricted Shares will vest and no longer be subject to forfeiture, and other
Awards will vest, in four equal annual installments beginning on the first
anniversary of the date of grant or issuance of the Award or of such other
vesting commencement date prior to the date of grant or issuance of the Award as
specified by the Compensation Committee in its sole discretion.

 

  (b) Settlement of RSUs

RSUs that will be settled upon vesting, subject to the terms of the Award
Agreement, either by delivery to the holder of the number of Shares that equals
the number of RSUs that then become vested or by the payment to the holder of
cash equal to the then Fair Market Value of that number of Shares. It is
contemplated that in most cases the Award Agreement will specify that settlement
will be made in Shares rather than in cash.

 

  (c) Exercise of Options

An Option will be deemed exercised when the Company receives:

(i) written or electronic notice of exercise (in accordance with the Award
Agreement) from the person entitled to exercise the Option, and

(ii) full payment for the Shares with respect to which the Option is exercised.

Full payment may consist of any consideration and method of payment authorized
by the Compensation Committee and permitted by the Award Agreement and this
Plan. Shares issued upon exercise of an Option will be issued in the name of the
Holder or, if requested by the Holder, in the name of the Holder and his or her
spouse. Until the Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a shareholder will
exist with respect to the Shares, notwithstanding the exercise of the Option.
The Company will issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 10 below.

Exercise of an Option in any manner will result in a decrease in the number of
Shares thereafter available, both for purposes of this Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.

 

6



--------------------------------------------------------------------------------

To the extent the aggregate Fair Market Value of Shares subject to U.S.
Incentive Stock Options which become exercisable for the first time by a Holder
during any calendar year (under all plans of the Company or any Parent or
Subsidiary or VIE) exceeds $100,000, such excess Options, to the extent of the
Shares covered thereby in excess of the foregoing limitation, will be treated as
U.S. Non-Qualified Stock Options. For this purpose, U.S. Incentive Stock Options
will be taken into account in the order in which they were granted, and the Fair
Market Value of the Shares will be determined as of the grant date of the
relevant Option.

 

  (d) Termination of Relationship as Service Provider of Holder of Options

If a Holder of Options ceases to be a Service Provider, such Holder may exercise
his or her Options within such period of time as is specified in the Award
Agreement to the extent that the Options are vested on the date of termination
(but in no event later than the expiration of the term of the Options as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Options will remain exercisable for three (3) months following
the Holder’s termination. If, on the date of termination, the Holder is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Options will revert to this Plan. If, after termination, the
Holder does not exercise his or her Options within the time specified by the
Compensation Committee, the Options will terminate, and the Shares covered by
such Options will revert to this Plan.

Notwithstanding the foregoing, if employment or services of a Holder of Options
are terminated by the Company or any Parent, Subsidiary or VIE of the Company
for Cause (as defined below), the Option (whether vested or not) shall terminate
on the date of termination of employment or services.

For purposes of the Option, “Cause” means that the Holder:

(1) has been negligent in the discharge of his or her duties to the Company or
any Parent, Subsidiary or VIE of the Company, has refused to perform stated or
assigned duties or is incompetent in or (other than by reason of a disability or
analogous condition) incapable of performing those duties;

(2) has been dishonest or committed or engaged in an act of theft, embezzlement
or fraud, a breach of confidentiality, an unauthorized disclosure or use of
inside information, customer lists, trade secrets or other confidential
information; has breached a fiduciary duty, or willfully and materially violated
any other duty, law, rule, regulation or policy of the Company or any Parent,
Subsidiary or VIE of the Company; or has been convicted of a felony or
misdemeanor (other than minor traffic violations or similar offenses);

(3) has materially breached any of the provisions of any agreement with the
Company or any Parent, Subsidiary or VIE of the Company; or

(4) has engaged in unfair competition with, or otherwise acted intentionally in
a manner injurious to the reputation, business or assets of, the Company or any
Parent, Subsidiary or VIE of the Company; has improperly induced a vendor or
customer to break or terminate any contract with the Company or any Parent,
Subsidiary or VIE of the Company; or has induced a principal for whom the
Company or any Parent, Subsidiary or VIE of the Company acts as agent to
terminate such agency relationship.

 

  (e) Disability of Holder of Options

If a Holder of Options ceases to be a Service Provider as a result of the
Holder’s Disability, the Holder may exercise his or her Options within such
period of time as is specified in the Award Agreement to the extent the Options
are vested on the date of termination (but in no event later than the expiration
of the term of such Options as set forth in the Award Agreement). In the absence
of a specified time in the Award Agreement, the Options will remain exercisable
for twelve (12) months following the Holder’s termination.

 

7



--------------------------------------------------------------------------------

If the Disability is not a “disability” as such term is defined in
Section 22(e)(3) of the U.S. Internal Revenue Code, in the case of U.S.
Incentive Stock Options, such U.S. Incentive Stock Options will automatically
convert to U.S. Non-Qualified Stock Options on the day three (3) months and one
day following the date such Holder ceased to be a Service Provider as a result
of the Holder’s Disability. If, on the date of termination, the Holder is not
vested as to all of his Options, the Shares covered by the unvested Options will
revert to this Plan. If, after termination, the Holder does not exercise his or
her Options within the time specified herein, the Options will terminate, and
the Shares covered by such Options will revert to this Plan.

 

  (f) Death of Holder of Options or RSUs

If a Holder of Options dies while a Service Provider, the Options may be
exercised within such period of time as is specified in the Award Agreement to
the extent that the Options are vested on the date of death (but in no event
later than the expiration of the term of such Options as set forth in the Award
Agreement) by the Holder’s estate or by a person who acquires the right to
exercise the Options by bequest or inheritance. In the absence of a specified
time in the Award Agreement, the Options will remain exercisable for twelve
(12) months following the Holder’s termination. If, at the time of death, the
Holder is not vested as to all of his or her Options, the Shares covered by the
unvested Options will immediately revert to this Plan. If the Options are not so
exercised within the time specified herein, the Options will terminate, and the
Shares covered by such Options will revert to this Plan.

 

  (g) Buyout Provisions

The Compensation Committee may at any time offer to buy out an Award previously
granted for a payment in cash or Shares, based on such terms and conditions as
the Compensation Committee may establish, provided that the Company, without the
approval of the Company’s stockholders, may not buy out any outstanding Option
where such buy out would be treated as a “repricing” for accounting purposes.

 

9. Awards

 

  (a) Rights to Receive or Purchase

Awards may be issued either alone, in addition to, or in tandem with other
Awards granted under this Plan and/or cash awards made outside of this Plan.
After the Compensation Committee determines that it will offer Awards under this
Plan, it will advise the offeree in writing or electronically of the terms,
conditions and restrictions related to the offer, including the number of Shares
that such person will be entitled to receive or purchase, the price to be paid,
if any, and the time within which such person must accept such offer.

 

  (b) Repurchase Option; Forfeiture of Non-vested Shares

Unless the Compensation Committee determines otherwise, the Award Agreement will
grant the Company a repurchase option exercisable upon the voluntary or
involuntary termination of the Holder’s service with the Company for any reason
(including death or Disability) in the event that the Holder purchased or
otherwise received Shares under the Award Agreement and such Shares are
non-vested. The purchase price for Shares repurchased pursuant to the Award
Agreement will be the original price paid by the Holder and may be paid, at the
Compensation Committee’s option, by cancellation of any indebtedness of the
Holder to the Company. The repurchase option will lapse at such rate as the
Compensation Committee may determine. Except with respect to Shares purchased by
Outside Directors and Consultants, unless set forth expressly in the Award
Agreement, the repurchase option will in no case lapse at a rate of less than
twenty-five percent per year over four years from the date of receipt or
purchase. Unless the Compensation Committee determines otherwise, the Award
Agreement will provide for the forfeiture of the non-vested Shares underlying an
Award upon the voluntary or involuntary termination of the Holder’s service with
the Company for any reason (including death or Disability).

 

8



--------------------------------------------------------------------------------

  (c) Other Provisions

The Award Agreement will contain such other terms, provisions and conditions not
inconsistent with this Plan as may be determined by the Compensation Committee
in its sole discretion.

 

  (d) Rights as a Shareholder

Once an Award is exercised, the Holder will have rights equivalent to those of a
shareholder and will be a shareholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Award is exercised, except as provided in Section 10 below.

 

10. Adjustments Upon Changes in Capitalization or Asset Sale

 

  (a) Changes in Capitalization

Subject to any required action by the shareholders of the Company, the number of
Shares covered by each outstanding Award, and the number of Shares which have
been authorized for issuance under this Plan but as to which Awards have yet
been granted or which have been returned to this Plan upon cancellation or
expiration of an Award, as well as the price per Share covered by each such
outstanding Award, will be proportionately adjusted for any increase or decrease
in the number of issued Shares resulting from a reclassification of the Shares,
or any other increase or decrease in the number of issued Shares effected
without receipt of consideration by the Company. The conversion of any
convertible securities of the Company will not be deemed to have been “effected
without receipt of consideration.” Such adjustment will be made by the
Compensation Committee, whose determination in that respect will be final and
binding. Except as expressly provided herein, no issuance by the Company of
equity shares of any class, or securities convertible into equity shares of any
class, will affect, and no adjustment by reason thereof will be made with
respect to, the number or price of Shares subject to an Award.

 

  (b) Adjustments for Share Splits and Share Dividends

If the Company at any time increases or decreases the number of its outstanding
Shares, or changes in any way the rights and privileges of such Shares by means
of the payment of a share dividend or any other distribution upon such Shares,
or through a share split, subdivision, consolidation, combination,
reclassification or recapitalization involving the Shares, then in relation to
the Shares that are affected by one or more of the above events, the numbers,
rights and privileges of the following will be increased, decreased or changed
in like manner as if such Shares had been issued and outstanding, fully paid and
nonassessable at the time of such occurrence: (i) the number of Shares as to
which Awards may be made under this Plan: and (ii) the Shares included in each
outstanding Award made hereunder.

 

  (c) Dissolution or Liquidation

In the event of the proposed dissolution or liquidation of the Company, the
Compensation Committee will notify each Holder as soon as practicable prior to
the effective date of such proposed transaction. The Compensation Committee in
its discretion may provide for a Holder to have the right to exercise his or her
Options until fifteen (15) days prior to such transaction as to all of the
Underlying Shares covered thereby, including Shares as to which the Options
would not otherwise be exercisable. In addition, the Compensation Committee may
provide that any Company repurchase option applicable to any Shares purchased
pursuant to an Award will lapse as to all such Shares, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

 

9



--------------------------------------------------------------------------------

(d) Consolidation or Asset Sale

If the Company is to be consolidated with or acquired by another person or
entity in a sale of all or substantially all of the Company’s assets or equity
share capital or otherwise (an “Acquisition”), the committee or the board of
directors of any entity assuming the obligations of the Company hereunder (the
“Successor Board”) may in its sole discretion, take one or more of the following
actions with respect to outstanding Options, Shares acquired upon exercise of
any Option, outstanding RSUs, or unvested Restricted Shares: (i) make
appropriate provision for the continuation of such Awards by substituting on an
equitable basis for the Underlying Shares the consideration payable with respect
to the outstanding Shares in connection with the Acquisition; (ii) accelerate
the date of exercise of such Options, vesting and settlement of RSUs, or vesting
of Restricted Shares, or of any installment of any such Options, RSUs or
Restricted Shares; (iii) upon written notice to the participants, provide that
all Options must be exercised, to the extent then exercisable, within a
specified number of days of the date of such notice, at the end of which period
the Options, including those which are not then exercisable, shall terminate;
(iv) terminate all Options or RSUs in exchange for a cash payment equal to the
excess of the fair market value of the shares subject to such Options or RSUs
(to the extent then exercisable) over the exercise price thereof (if any);
or (v) in the event of a Share sale, require that the participant sell to the
purchaser to whom such Shares sale is to be made, all Shares previously issued
to such participant upon exercise of any Option, pursuant to any RSU, or as
Restricted Shares at a price equal to the portion of the net consideration from
such sale which is attributable to such Shares. Nothing contained herein will be
deemed to require the Company to take, or refrain from taking, any one or more
of the foregoing actions.

 

  (e) No Fractional Shares

If any adjustment or substitution provided for in this Section 10 results in the
creation of a fractional Share under any Option, the Company will, in lieu of
issuing such fractional Share, pay to the Holder a cash sum in the amount equal
to the product of such fraction multiplied by the Fair Market Value of a Share
on the date the fractional Share otherwise would have been issued.

 

  (f) Determination by the Compensation Committee

Adjustments under this Section 10 will be made by the Compensation Committee
whose determinations with regard thereto will be final and binding upon
all parties.

 

11. Time of Granting of Award

The date of grant of an Award will be the date on which the Compensation
Committee approves the grant of such Award, or such other date as is determined
by the Compensation Committee; provided that such other date will not be prior
to the date of the Compensation Committee’s approval of the grant of such Award;
provided, further, that the foregoing will not prohibit the Compensation
Committee from determining, in its discretion, to specify a vesting commencement
date prior to the date of the grant; and provided, further, that no grant of an
Award will be binding upon the Company until it has been communicated to the
Service Provider. Notice of the determination will be given to each Service
Provider to whom an Award is so granted within a reasonable time after the date
of such grant.

 

12. Non-Transferability of Awards

Awards may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than as provided in the Award Agreement, this
Plan, by will or by the laws of succession and may be exercised, during the
lifetime of the Holder, only by the Holder.

 

10



--------------------------------------------------------------------------------

13. Conditions Regarding Issuance of Shares

 

  (a) Legal Compliance

Shares will not be issued pursuant to the exercise of Options, the settlement of
RSUs, or the purchase of Restricted Shares unless the issuance and delivery of
such Shares will comply with Applicable Laws, and the issuance of Shares will be
subject to confirmation from legal counsel for the Company as to such
compliance.

 

  (b) Investment Representations

The Compensation Committee may require the person receiving Shares upon exercise
of Options, settlement of RSUs, or purchase of Restricted Shares to represent
and warrant, as a condition to such receipt, that the Shares are being purchased
only for investment and not with a view to the distribution of such Shares.

 

  (c) Inability to Obtain Authority

The inability of the Company to obtain authority from any regulatory body having
jurisdiction will relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority has not been
obtained.

 

  (d) Withholding

The Company’s obligations to deliver Shares upon the exercise of an Award will
be subject to the Holder’s satisfaction of all applicable Tax Law, including
withholding requirements, of all applicable jurisdictions.

 

14. Amendment and Termination of this Plan

 

  (a) Amendment and Termination

The Board may at any time amend, suspend or terminate this Plan.

 

  (b) Shareholder Approval

The Board will obtain shareholder approval of any Plan amendment to the extent
necessary or desirable to comply with Applicable Laws.

 

  (c) Effect of Amendment or Termination

Except as may be required by Applicable Law, no amendment, suspension or
termination of this Plan will impair the rights of any Holder, unless agreed
otherwise in writing between the Holder and the Compensation Committee.
Termination of this Plan will not affect the Compensation Committee’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
this Plan prior to the date of such termination.

 

15. Effectiveness and Term of Plan

This Plan will become effective upon its adoption by the Board and approval by
the Company’s shareholders. It will continue in effect, with regard to the
making of Awards, for a term of ten (10) years unless sooner terminated under
Section 14 above and with regard to the terms of an Award Agreement, for such
longer term as may be required to give effect to that Award Agreement for a term
of ten (10) years unless sooner terminated under Section 14 above.

 

  •  

Approved and adopted by the Board of Directors on January 4, 2012.

 

  •  

Approved and adopted by the Company’s shareholders on January 4, 2012.

 

11